Citation Nr: 0405290	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  96-45 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962.  

This matter originally came before the Board on appeal from a 
September 1995 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for hearing loss based upon the absence of 
new and material evidence to reopen the previously denied 
claim.  In a July 1997 decision, the Board determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The veteran appealed that 
aspect of the July 1997 decision to the then United States 
Court of Veterans Appeals.

In September 1998, VA's General Counsel filed a motion 
requesting the Court to vacate that aspect of the Board's 
decision which denied the petition to reopen the claim for 
service connection for left ear hearing loss, and remand the 
claim for readjudication consistent with the directives of 
the motion.  The Court granted the motion in October 1998 and 
thereafter returned the case to the Board for another 
decision.

In May 1999, the Court of Appeals for the Federal Circuit 
(Federal Circuit Court) issued a decision and a mandate 
dismissing the veteran's appeal.  Thereafter, the Board 
issued another decision in December 1999, continuing to deny 
the petition to reopen the claim for service connection for 
hearing loss of the left ear.   The veteran filed a Motion 
For Reconsideration of that Board decision in January 2000.  
The Board denied the motion in February 2000.

In a May 2001 order, the Court of Appeals for Veterans Claims 
vacated and remanded this matter for review of the veteran's 
claim in conjunction with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  The veteran again sought review of this matter 
before the Federal Circuit Court.  In November 2001, the 
Federal Circuit Court dismissed the veteran's appeal for lack 
of jurisdiction in November 2001, as there was no final 
decision on the merits of the veteran's appeal.   

Thereafter, this matter was returned to the Board for further 
appellate review.  The record discloses that VA medical 
opinion was obtained concerning the etiology of the veteran's 
left ear hearing loss.  During the pendency of this matter, 
in March 2003, the veteran requested and was granted an 
extension of time in which to file additional evidence for 
consideration in this matter.  The veteran subsequently filed 
a second request for an extension of time in June 2003.  A 
decision was not issued relative to this request, however, 
the record discloses that the veteran was afforded an 
opportunity to submit additional evidence in support of his 
claim in conjunction with the Board's subsequent remand of 
this matter to the RO in July 2003.  Additional written 
argument and evidence in support of the appeal was received 
in September 2003.    

REMAND

The Board finds that additional development is required in 
this matter prior to the Board's review.  While further delay 
in the processing of this appeal is unfortunate, the Court 
makes it clear that the Board must remand the veteran's claim 
because it has not been developed at the RO-level under the 
VCAA provisions.  In this regard, the record shows that VA 
has not provided the veteran with adequate notice of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  More 
specifically, the information provided to the veteran does 
not satisfy the requirements of 38 U.S.C.A. § 5103(a) and 
Quartuccio in that the veteran has not been clearly notified 
of the evidence necessary to substantiate his claim for 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record shows the veteran has been generally advised in 
correspondence received during the pendency of this matter of 
VA's enhanced duty to assist him in the development of his 
claim pursuant to VCAA.  However, notice concerning what 
additional evidence is necessary to substantiate the claim, 
what evidence VA would obtain, or the evidence that should be 
obtained by the veteran in support of his claim has not been 
provided.

The Board notes that the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that additional development is therefore 
required prior to a final review of this matter.  See 
38 U.S.C.A. § 5103A (West 2002).  Additionally, the veteran 
should be given the opportunity to submit additional evidence 
and argument.  In this regard, the VA must ensure that it 
fulfilled its duty to notify the veteran of the evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103 
(West 2002).  The VA should assist the veteran in this matter 
prior to the Board's review.  See also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative, if one is 
selected, should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate disposition of this appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




